JOHN A. BERANBAUM∆
BRUCE E. MENKEN
JASON J. ROZGER∆                                                                                 ∆ALSO ADMITTED NJ
SCOTT SIMPSON
BRENNA RABINOWITZ




By ECF Only

                                                                      May 28, 2020

Honorable Richard M. Berman
U.S. District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Grottano, et al., v. The City of New York, et al.,

Dear Judge Berman:

        This firm, along with the NAACP Legal Defense Fund and Giskan Solotaroff &
Anderson, LLP., represents the settlement class in the above matter. I write to advise the Court
that the parties have agreed to participate in mediation in an effort to resolve the issues that
remain in dispute.

       The parties have agreed to use the services of Harvard Law School Professor William
Rubinstein to mediate. Professor Rubinstein, who has agreed to provide his services pro bono for
eight hours if he is appointed by the Court, is the Bruce Bromley Professor of Law at Harvard
Law School and regularly teaches classes in Civil Procedure, Complex Litigation and Class
Action Litigation.1 He has also been retained as an expert witness, hired to mediate cases and
appointed by various federal courts as an expert witness. The parties respectfully ask Your
Honor to appoint Professor Rubinstein to act as a mediator to help the parties reach a full, fair
and final resolution of this case.


                                                                      Respectfully yours,


                                                                      S/Bruce E. Menken

1
 A more complete description of Professor Rubinstein’s credentials and current work can be found at
billrubinstein.com or on the Harvard Law School’s website.
BEM:os
cc: All Counsel (By ECF Only)       Application granted. Welcome, Professor
                                    Rubinstein.




                                        5/29/2020




                                2
